DETAILED ACTION
Status of Claims 
This action is in reply to the Application filed on 03/22/2022.
Claims 2 and 4 have been cancelled.
Claims 1, 3, and 5-6 are currently pending and has been examined.

Response to Amendment
Applicant’s amendment, filed 03/22/2022, has been entered. Claims 1 and 5 have been amended. 
Claim Objections
            The claim objections have been withdrawn pursuant Applicant’s amendments.

Rejections under 35 U.S.C. §112(b)
	The rejection under 35 U.S.C. §112(b) regarding “a next reference order” and “a plurality of reference orders” has been maintained as detailed in the response to arguments below. The rest of the rejections under 35 U.S.C. §112(b) have been withdrawn pursuant Applicant’s amendments.
Priority
The applicant's claim for benefit of Foreign Application CN201910860261.3 filed 09/11/2019 has been received and acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite “a next reference order” and “a plurality of reference orders.” It is unclear to one of ordinary skill in the art what a ‘reference order[s]’ is referring to. What are the orders in reference to? Are the orders used as a reference to something? Are the ‘reference order[s]’ orders of a previous time period that are used relevant to a current actual order of the product? For the purpose of this examination, Examiner interprets ‘reference order[s]’ as orders of a previous time period that are used relevant to a current actual order of the product.
Claims 3, and 5-6 inherit the deficiencies noted in claim 1 and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, and 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Flunkert et al. (US 10,936,947 B1), previously cited and hereinafter Flunkert, in view of Beddo et al. (US 2014/0108094 A1), previously cited and hereinafter Beddo.

Regarding claim 1, Flunkert discloses a product order prediction method (i.e. Col. 2 Ln. 62-63) adapted to a production planning system comprising: 
	-obtaining reference data of a next reference order related to a product and a current actual order of the product (Flunkert, see at least: “training data sources 105 may include at least one source from which observed item demand time series 110 for some set of items may be obtained, and one source from which feature metadata 120 may be obtained [i.e. obtaining a reference data]…if the forecasting system 100 is being used by a large-scale online retailer, the time series 110 may correspond to recorded purchases at one or more web sites of the retailer [i.e. of a next reference order related to a product]” Col. 6 Ln. 25-32 and “A given request may indicate, for example, a particular item [i.e. related to a product] or a set of items for which forecasts are to be generated” Col. 7 Ln. 61-62 and “input data for various types of analysis (including forecasts for time series) may be obtained from at least two types of sources: batched data sources 1130 and streaming data [i.e. obtaining a current actual order of the product] sources 1131” Col. 20 Ln. 16-19) and “When the trained model is used for prediction, in at least some embodiments a future date on which the holiday is to occur (which may be part of the requested forecast period in some cases) may be provided as part of the input to the model, and the timing of the future occurrence may be used to generate demand predictions based on the seasonal impact of the holiday which was learned by the model during training” Col. 3 Ln. 31-38); 
-performing an algorithm according to the reference data and the current actual order to generate a feature vector, with said algorithm based on a neural network model (Flunkert, see at least: “in at least one embodiment multiple RNNs may be used for demand forecasting. FIG. 3 illustrates an example of a use of a combination of an encoder recurrent neural network [i.e. performing an algorithm with said algorithm based on a neural network model] and a decoder recurrent neural network to generate probabilistic demand forecasts, according to at least some embodiments. In the depicted embodiment, T1 elements of input data, labeled X.sub.1, X.sub.2, . . . , X.sub.T1 (which may for example include demand observations as well as feature metadata [i.e. according to the reference data and the current actual order]) are to be used to predict T2 elements of an output sequence labeled Y.sub.1, Y2, . . . , Y.sub.T2. An encoder RNN 302 may be used to transform the input elements into an encoded vector representation 304 [i.e. to generate a feature vector] in the depicted embodiment” Col. 9 Ln. 55-67 and “input data for various types of analysis (including forecasts for time series) may be obtained from at least two types of sources: batched data sources 1130 and streaming data [i.e. according to the current actual order] sources 1131” Col. 20 Ln. 16-19 and “FIG. 4 illustrates an example sampling-based technique which may be used to generate at least a portion of the input to a decoder recurrent neural network [i.e. the neural network model]” Col. 10 Ln. 61-63), 
-wherein the neural network model is a Long Short Term Memory (LSTM), a plurality of input parameters of the LSTM are multi-dimensional vectors including the reference data and the current actual order, and the feature vector is a multi-dimensional feature vector, a timing corresponding to the next reference order is later than a timing corresponding to the current actual order  (Flunkert, see at least: “Equation 4, φ represents an activation function, and vectors W, U and B are parameters learned using back propagation through time. In at least one embodiment, several basic RNN units of the kind indicated by Equation 4 may be combined or stacked. In some embodiments, more complex approaches such as LSTM (Long Short Term Memory) networks may be used [i.e. the neural network model is Long Short Term Memory network]” Col. 12 Ln. 32-38 and “input data [i.e. a plurality of input parameters of the LSTM are multi-dimensional vectors including] for various types of analysis (including forecasts for time series) may be obtained from at least two types of sources: batched data sources 1130 and streaming data [i.e. the current actual order] sources 1131” Col. 20 Ln. 16-19 and “When the trained model is used for prediction, in at least some embodiments a future date on which the holiday is to occur (which may be part of the requested forecast period in some cases) may be provided as part of the input to the model [i.e. a plurality of input parameters of the LSTM are multi-dimensional vectors including the reference data], and the timing of the future occurrence may be used to generate demand predictions [i.e. a timing corresponding to the next reference order is later than a timing corresponding to the current actual order] based on the seasonal impact of the holiday which was learned by the model during training” Col. 3 Ln. 31-38 and “A variety of data structures may be used for storing the inputs to the neural network models in different embodiments, the intermediate results, the output values, as well as weights and biases associated with the nodes. Such data structures may comprise, for example, vector data structures, matrix data structures [i.e. a plurality of input parameters of the LSTM are multi-dimensional vectors and the feature vector is a multi-dimensional feature vector]…depending on the implementation in various embodiments” Col. 10 Ln. 53-60 and Examiner notes that the encoder RNN [i.e. the neural network] provides the input to the decoder RNN and Examiner further notes that a matrix data structure is a multi-dimensional vector); and 
-performing another algorithm according to the feature vector to output a next predicted order to the production planning system, wherein said another algorithm is based on Multilayer perceptron (MLP), and the next predicted order is at least one scalar number (Flunkert, see at least: “The demand time series and feature information may be used as part of the input for the executions of the trained model in such embodiments. In various embodiments, the forecaster 150 may employ more than one RNN—e.g., an encoder RNN and a decoder RNN [i.e. performing another algorithm according to the feature vector to output a next predicted 10order to the production planning system] may be used” Col. 8 Ln. 25-30 and “A decoder RNN 312 may take the vector 304, as well as a set of additional features 305 (which may also be represented as a vector in at least some implementations), as input [i.e. according to the feature vector] for various time steps in the depicted embodiment” Col. 10 Ln. 4-7 and “RNN models may be characterized based on the sizes of their input and output sequences in some embodiments. FIG. 2 illustrates examples of combinations of input and output sequences for neural network models, according to at least some embodiments…In a many-to-one RNN models 254, a single element or time step of the output sequence  [i.e. and the next predicted order is at least one scalar number] may be generated using several elements or time steps of the input sequence and the hidden layer [i.e. wherein said another algorithm is based on Multilayer perceptron (MLP)]” Col. 9 Ln. 1-16 and reference number 860 of Fig. 8 includes Forecasting request examples including the request “Approximately how many l1s will be sold between May 1-May 15?” the output of which [i.e. the next predicted order] would be a scalar number [i.e. is at least one scalar number]).
Flunkert does not explicitly disclose the performing of another algorithm being for the production planning system to generate an operation plan of a production line of the product according to the next predicted order.
Beddo, however, teaches determining forecasting data relating to a product using a neural network (i.e. abstract) including the known technique of an algorithm being used for the production planning system to generate an operation plan of a production line of the product according to the next predicted order (Beddo, see at least: “the retailer may be able to use the forecasting data as part of its own internal electronic processes. For instance, the retailer could…import the forecasting data into the computing systems that control the production of Consumer Product Z [i.e. an algorithm being used for the production planning system to generate an operation plan of a production line of the product according to the next predicted order]” [0135]). This known technique is applicable to the method of Flunkert as they both share characteristics and capabilities, namely, they are directed to determining forecasting data relating to a product using a neural network.
It would have been recognized that applying the known technique of an algorithm being used for the production planning system to generate an operation plan of a production line of the product according to the next predicted order, as taught by Beddo, to the teachings of Flunkert would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of an algorithm being used for the production planning system to generate an operation plan of a production line of the product according to the next predicted order, as taught by Beddo, into the method of Flunkert would have been recognized by those of ordinary skill in the art as resulting in an improved method that would provide accurate predictive data (Beddo, [0036]).

Regarding claim 3, Flunkert in view of Beddo teaches the product order prediction method of claim 1. Flunkert further discloses:
-wherein said another algorithm is 15an algorithm based on another neural network model or an algorithm based on a regression analysis (Flunkert, see at least: “multiple RNNs may be used for demand forecasting. FIG. 3 illustrates an example of a use of a combination of an encoder recurrent neural network and a decoder recurrent neural network [i.e. wherein said another algorithm is 15an algorithm based on another neural network model] to generate probabilistic demand forecasts” Col. 9 Ln. 55-59).

Regarding claim 5, Flunkert in view of Beddo teaches the product order prediction method of claim 1. Flunkert further discloses:
-wherein the reference data 20comprises a plurality of reference values, the plurality of reference values corresponds to a plurality of reference orders, wherein the plurality of reference orders are periodic with a first period, and one of the plurality of reference orders is the next reference order (Flunkert, see at least: “training data sources 105 may include at least one source from which observed item demand time series 110 for some set of items may be obtained, and one source from which feature metadata 120 may be obtained…if the forecasting system 100 is being used by a large-scale online retailer, the time series 110 may correspond to recorded purchases at one or more web sites of the retailer [i.e. wherein the reference data 20comprises a plurality of reference values, the plurality of reference values corresponds to a plurality of reference orders]” Col. 6 Ln. 25-32 and “An individual time series may include, for example, values for respective daily or weekly demands (or, as an approximation of demand, daily or weekly sales) for an item over relatively long periods of time [i.e. wherein the plurality of reference orders are periodic with a first period], such as several years in some cases” Col. 15 Ln. 15-19 and “When the trained model is used for prediction, in at least some embodiments a future date on which the holiday is to occur (which may be part of the requested forecast period in some cases) may be provided as part of the input to the model, and the timing of the future occurrence may be used to generate demand predictions based on the seasonal impact of the holiday which was learned by the model during training [i.e. and one of the plurality of reference orders is the next reference order]” Col. 3 Ln. 31-38).

Regarding claim 6, Flunkert in view of Beddo teaches the product order prediction method of claim 1. Flunkert further discloses:
-wherein said another algorithm further outputs another next predicted order (Flunkert, see at least: “Each execution may provide, for example, a vector of respective predicted values of demands for each day or week of a targeted forecast period [i.e. another algorithm further outputs another next predicted order]” Col. 17 Ln. 5-7).
Beddo further teaches determining forecasting data relating to a product using a neural network (i.e. abstract) including the known technique of an algorithm outputting another next predicted order, and there is a predicted interval between the two 25next predicted orders (Beddo, see at least: “Forecasting data 300 comprises forecasting curve 320 and is displayed on a graph where the x-axis 305 represents a time index [i.e. there is a predicted interval between the two 25next predicted orders] and the y-axis 310 represents the number of units sold per week. Forecasting data 300 also comprises data points 315, which are sales data that represent units of Consumer Product X that were sold during weeks 1 to 25. These data points comprise a portion of the product information that was used in connection with a neural network to determine forecasting curve 320 [i.e. an algorithm outputting another next predicted order] using the method described in connection with process flow 200…as represented by forecasting curve 320, forecasting data 300 is a sales forecast that can be used to forecast the number of units of Consumer Product X that are to be sold in future weeks (i.e., weeks 25 to 40) [i.e. the two 25next predicted orders] based on the sales data” [0081] and Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Flunkert with Beddo for the reasons identified above with respect to claim 1.

Response to Arguments
Rejections under 35 U.S.C. §112(b)
Applicant argues that in view of paragraph [0015] of the spec, it is clear that each of the plurality of reference order has the reference value, and this reference value is served as information to be referenced, which means that the reference order is used to be referenced. Please refer to FIG. 2 of the application. The reference order varies along with the actual order. One of ordinary skill in the art may realize that the reference order may be a number for referencing. In addition, the following limitation, "a timing corresponding to the next reference order is later than a timing corresponding to the current actual order", is added to claim 1 so that the "next reference order" in claim 1 could be more clear. The "next reference order" used to perform the algorithm is related to the future information. The next reference order is, for example, "target inventory rates of the next N weeks, the predicted prices of the raw material of the next N periods, the weather of next N weeks" mentioned in the specification (Remarks, pages 4-5).
	Examiner respectfully disagrees. The specification describes what the reference data is referring to, but not what the reference order actually is. This is why the “reference order[s]” is unclear but the “reference data” is not unclear. Examiner has interpreted the reference data as data such as a future event or holiday coming up that could impact the amount or sales orders, meaning that it is related to future information, and Examiner has interpreted the “reference order[s]” as orders that have historically occurred during this future time period. The “reference order[s]” have been interpreted this way because it is unclear what other order this could be referred to as Applicant’s specification distinguishes the “reference order[s]” from the predicted order and the actual order, and any future orders would not have occurred yet. Fig. 2 does not further clarify what “reference order[s]” are referring to as the graph only distinguishes it from the predicted order and the actual order, but fails to clarify what it actually is. For this reason, the “reference order[s]” remains unclear.

Rejections under 35 U.S.C. §103
Applicant argues that Flunkert does not teach "obtaining a next reference order". Flunker discloses that "training data sources 105 may include at least one source from which observed item demand time series 110 ... the time series 110 may correspond to recorded purchases at one or more web sites of the retailer". The recited content shows that the training data came from data collected in the past. Flunkert only proposes how to train a Recurrent Neural Network model according to a plurality of demand time series, however, performing an algorithm according to the reference data (i.e., inputting the next reference order to a well-trained model) is not disclosed in Flunkert. According to the paragraph [0015] of the specification, the next reference order is one of the plurality of reference orders, and the plurality of reference orders may be, for example, target inventory rates/predicted prices of the next N periods (e.g. weeks). The plurality of reference orders is future information inputted to the prediction model for reference, and neither Flunkert nor Beddo teach this feature (Remarks, pages 5-6).
Examiner respectfully disagrees. Flunkert discloses that when the trained model is used for prediction, data such a future date on which the holiday is to occur (which may be part of the requested forecast period in some cases) is provided as part of the input to the model [i.e. performing an algorithm according to the reference data], and the timing of the future occurrence may be used to generate demand predictions based on the seasonal impact of the holiday which was learned by the model during training (see Flunkert, Col. 3 Ln. 31-38). The time demand series disclosed by Flunkert corresponds to recorded purchases that have previously occurred during a time period such as the future time period for which the prediction is for [i.e. plurality of reference orders is future information inputted to the prediction model for reference] (see Flunkert, Col. 6 Ln. 25-32). As explained above with regards to the response to the 112(b) argument, Examiner has interpreted the “reference order[s]” as orders that have historically occurred during this future time period since, according to Applicant’s specification, the future information is referring to the reference data not the reference orders and it is unclear how future orders could be the reference orders as the future orders have not occurred yet. Thus, Flunkert discloses this feature.

Applicant further argues that the feature “a plurality of input parameters of the LSTM are multidimensional vectors including the reference data and the current actual order, and the feature vector is a multi-dimensional feature vector; performing another algorithm according to the feature vector ... wherein said another algorithm is based on Multilayer perceptron (MLP), and the next predicted order is at least one scalar number” in the amended claim 1 is not disclosed by Flunker and Beddo. Specifically, Flunker only teaches that employing more than one RNN as the forecaster, however, fails to teach that an MLP algorithm is used to receive the output of the LSTM algorithm and outputting at least one scalar number as the next predicted order. On the other hand, Beddo only teaches that the forecasting data is used as part of its own electronic processes. Beddo fails to teach using the forecasting data is generated by MLP (Remarks, page 6).
Examiner respectfully disagrees. Flunkert discloses the output of Encoder RNN, which is an encoded vector, being used as input to the Decoder RNN as well as that Fig. 4 illustrates a technique which may be used to generate at least a portion of the input to a decoder recurrent neural network and the approaches of Fig 4 include utilizing LSTM networks may be used [i.e. output of the LSTM network is fed into the Decoder RNN] (see Flunkert, Fig. 3, Col. 10 Ln. 61-63, and Col. 12 Ln. 32-38). In other words, the LSTM can generate the input provided to the Decoder RNN [i.e. receive the output of the LSTM algorithm]. Flunkert further discloses that the Decoder RNN [i.e. the MLP algorithm is used to receive the output of the LSTM algorithm] has multiple hidden layers [i.e. said another algorithm is based on Multilayer perceptron (MLP)] that can produce a single element of output as well as that reference number 860 of Fig. 8 includes Forecasting request examples including the request “Approximately how many l1s will be sold between May 1-May 15?” the output of which [i.e. the next predicted order] would be a scalar number [i.e. is at least one scalar number]) (see Flunkert, Col. 9 Ln. 1-16 and Fig. 8). Thus, Flunkert discloses these features. 
Applicant further argues that since neither Flunkert nor Beddo disclose, teach, or suggest every element of claim 1, claims 3, 5, and 6 are also believed to be in condition for immediate allowance for at least the reasons stated above in connection with claim 1 (Remarks, page 6-7).
Examiner respectfully disagrees. As detailed in the response to arguments above, Flunkert in view of Beddo teach the features of claim 1, and accordingly, claims 3, 5, and 6 are not in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Moto Manhaes et al. (US 2019/0370731 A1) teaches predicting perishable food stock quantity for replenishment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein  can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684                   

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625